UNITED STATES OF AMERICA
                   MERIT SYSTEMS PROTECTION BOARD


EMESE GLORIA JACKSON,                           DOCKET NUMBER
              Appellant,                        AT-0831-14-0699-I-1

             v.

OFFICE OF PERSONNEL                             DATE: February 10, 2015
  MANAGEMENT,
              Agency,

             and

PENNY NIELSEN
                    Intervenor.



           THIS FINAL ORDER IS NO NPRECEDENTIAL 1

      Emese Gloria Jackson, Birmingham, Alabama, pro se.

      Roxann Johnson, Washington, D.C., for the agency.


                                      BEFORE

                         Susan Tsui Grundmann, Chairman
                         Anne M. Wagner, Vice Chairman
                            Mark A. Robbins, Member




1
   A nonprecedential order is one that the Board has determined does not add
sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
but such orders have no precedential value; the Board and administrative judges are not
required to follow or distinguish them in any future decisions. In contrast, a
precedential decision issued as an Opinion and Order has been identified by the Board
as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                           2

                                       FINAL ORDER
¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed her appeal as withdrawn. Generally, we grant petitions such as this one
     only when: the initial decision contains erroneous findings of material fact; the
     initial decision is based on an erroneous interpretation of statute or regulation or
     the erroneous application of the law to the facts of the case; the judge’s rulings
     during either the course of the appeal or the initial decision were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.                 5 C.F.R.
     § 1201.113(b).
¶2         The appellant, through her attorney, filed an appeal of the Office of
     Personnel Management (OPM)’s final decision finding her ineligible to receive a
     lump-sum benefit under the Civil Service Retirement System based on the death
     of a former federal employee. 2         Initial Appeal File (IAF), Tab 1.           The
     administrative judge scheduled the requested hearing, id., Tab 16, but, prior to the
     designated date, the appellant’s attorney submitted “Appellant’s Motion to
     Dismiss Appeal,” id., Tab 18, whereupon the administrative judge dismissed the
     appeal as withdrawn, id., Tab 19, Initial Decision at 1, 2.

     2
       The administrative judge notified the individual to whom the benefit was awarded of
     her potential right to participate in the appeal as an intervenor. IAF, Tab 7. She
     requested to intervene, id., Tab 8, and the administrative judge granted her request for
     permissive intervention, id., Tab 9.
                                                                                       3

¶3        The appellant has timely filed a pro se petition for review, Petition for
     Review (PFR) File, Tab 1, to which both the agency and the intervenor have
     responded, id., Tabs 4-5.
¶4        An appellant’s withdrawal of an appeal is an act of finality which removes
     the appeal from the Board’s jurisdiction. Page v. Department of Transportation,
     110 M.S.P.R. 492, ¶ 5 (2009). A voluntary withdrawal must be clear, decisive,
     and unequivocal.        Id.   The record reflects that the appellant’s designated
     representative unequivocally expressed her intent to withdraw the appeal. IAF,
     Tab 18.
¶5        On review, the appellant contests the merits of OPM’s decision to deny her
     benefits, PFR File, Tab 1 at 1-3, but she does not challenge the administrative
     judge’s dismissal of her appeal as withdrawn or otherwise allege that the
     withdrawal was involuntary. Cf. Sofio v. Internal Revenue Service, 7 M.S.P.R.
     667, 670 (1981) (the appellant is responsible for the errors of his chosen
     representative). We therefore find that the administrative judge did not err in
     dismissing the appeal as withdrawn.         See Lincoln v. U.S. Postal Service,
     113 M.S.P.R. 486, ¶¶ 7-8 (2010). To the extent that the appellant may now wish
     to contest OPM’s decision on the merits, any such wish does not constitute
     grounds for review. 3

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
          You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:




     3
      Based on our disposition, we need not consider the numerous documents the appellant
     has submitted on review which bear on the merits of OPM’s decision.
                                                                                  4

                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
                                                                           5

Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.